DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/06/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 13, the term “optionally” is considered ambiguous terminology that does not define metes and bounds of the claim. 
Regarding claim 11, the term “may be” is considered ambiguous terminology that does not define metes and bounds of the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-14, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (Pub. No. US 2009/0276953).
Regarding claim 1, Hsu et al. disclose a diverter (2) for use in a shower system (Figs. 1-8), the diverter (2) having a diverter inlet (21) and at least two diverter outlets (22 and 23), the diverter inlet (21) being provided with a diverter inlet fitting (Fig. 4) adapted to be connected to a hose or pipe (11), wherein the diverter inlet fitting (Fig. 4) is freely movable (inlet fitting is integrally connected to body 20 which is pivotally disposed to body 4 as disclosed in paragraph 26) about an axis (34) of the diverter (2).
Regarding claim 2, Hsu et al. disclose the diverter (2) wherein, between the diverter inlet (21) and the diverter outlets (22 & 23) the diverter (2) comprises a diverter valve (3) operable to select any one of the diverter outlets (22 & 23).
Regarding claim 3, Hsu et al. disclose the diverter (2) wherein the diverter valve (3) comprises a movable valve member (35) disposed at least partially within a valve chamber (Fig. 4).
Regarding claim 4, Hsu et al. disclose the diverter (2) further comprising a control member (24) operably connected to the valve member (35), the control member (24) being operable to cause movement of the valve member (35) within the valve chamber (Fig. 4) to select any one of the diverter outlets (22 & 23).
Regarding claim 5, Hsu et al. disclose the diverter (2) wherein the diverter inlet (21) communicates with an at least partially annular chamber (Fig. 4), which communicates with the valve chamber inlet (Fig. 4) such that there is provided a fluid flow path from the diverter inlet (21) to the valve chamber (Fig. 4) for any possible position of the freely movable diverter inlet fitting (Fig. 4).
Regarding claim 6, Hsu et al. disclose the diverter (2) wherein the diverter inlet fitting (Fig. 4) is freely movable in an arc (paragraph 26) about the axis (34) of the diverter (2), optionally wherein the diverter inlet fitting is freely movable within a bounded arc or the diverter inlet fitting is freely movable about the axis of the diverter without any limitation to the extent of rotation.
Regarding claim 7, Hsu et al. disclose the diverter (2) wherein an axis (Fig. 4) of the diverter inlet fitting (Fig. 4) is at an angle (Fig. 4 appears like a 90 degree angle) to the axis (34) of the diverter (2) and/or wherein the diverter inlet fitting (Fig. 4) extends in a direction at an angle to the axis (34) of the diverter (2).
Regarding claim 8, Hsu et al. disclose the diverter (2) herein the diverter (2) is part of an ablutionary installation comprising a shower system (Fig. 1).
Regarding claim 10, Hsu et al. disclose a diverter (2) for use in a shower system (Figs. 1-8), the diverter (2) having a diverter inlet (21) and at least two diverter outlets (22 & 23), wherein: between the diverter inlet (21) and the diverter outlets (22 & 23) the diverter (2) comprises a diverter valve (3) operable to select any one of the diverter outlets (22 & 23), the diverter valve (3) comprising a movable valve member (35) disposed at least partially within a valve chamber (Fig. 4); the diverter (2) further comprises a control member (24) operably connected to the valve member (35), the control member (24) being operable to cause movement of the valve member (35) within the valve chamber (Fig. 4) to select any one of the diverter outlets (22 & 23); the valve chamber (Fig. 4) has a valve chamber inlet and two or more valve chamber outlets (Fig. 4), each valve chamber outlet (Fig. 4) being in communication with one of the diverter outlets (22 & 23); the diverter inlet (21) is provided with a diverter inlet fitting (Fig. 4) adapted to be connected to a hose or pipe (11), the diverter inlet fitting (Fig. 4) being freely movable (inlet fitting is integrally connected to body 20 which is pivotally disposed to body 4 as disclosed in paragraph 26) about an axis (34) of the diverter (2); and the diverter inlet (21) communicates with an least partially annular chamber (Fig. 4), which communicates with the valve chamber (Fig. 4) inlet such that there is provided a fluid flow path from the diverter inlet (21) to the valve chamber (Fig. 4) for any possible position of the freely movable diverter inlet fitting (Fig. 4).
Regarding claim 11, Hsu et al. disclose the diverter (2) wherein the control member (24) may be a rotatable control member (24).
Regarding claim 12, Hsu et al. disclose the diverter (2) wherein the valve member (35) is arranged to move longitudinally (paragraphs 32-34) within the valve chamber (Fig. 4).
Regarding claim 13, Hsu et al. disclose the diverter (2) wherein the diverter inlet fitting (Fig. 4) is freely movable in an arc about the axis (34) of the diverter (2), optionally wherein the diverter inlet fitting is freely movable within a bounded arc or the diverter inlet fitting is freely movable about the axis of the diverter without any limitation to the extent of rotation.
Regarding claim 14, Hsu et al. disclose the diverter (2) wherein the diverter (2) is a part of an ablutionary installation comprising a shower system (Fig. 1).
Regarding claim 21, Hsu et al. disclose the diverter (2) further comprising a first valve seat (where the o-ring seal of 35 contacts the inner surface of 31 as illustrated in Fig. 6) corresponding a first outlet (22) of the at least two diverter outlets and a second valve seat (where the o-ring seal of 35 contacts the inner surface of 31 as illustrated in Fig. 5) corresponding to a second outlet (23) of the at least two diverter outlets, wherein the control member (24) is operable to cause engagement of the valve member (35) with at least one of the first valve seat or the second valve seat (paragraphs 32-34). 
Regarding claim 22, Hsu et al. disclose the diverter (2) wherein the first outlet (22) corresponds to an overhead shower (13) and the second outlet (23) corresponds to a hand shower (15). 
Regarding claim 23, Hsu et al. disclose the diverter (2) wherein the control member is a knob (24).
Regarding claim 24, Hsu et al. disclose the diverter (2) wherein the angle (Fig. 4) is between 20 degrees and 90 degrees (Fig. 4). 
Regarding claim 25, Hsu et al. disclose the diverter (2) wherein a first diverter outlet (22) of the at least two diverter outlets is coupled to a first diverter outlet fitting (Fig. 1), the first diverter outlet fitting (Fig. 1) being connected to an end of a riser bar (11), the riser bar being coupled to a wall (Fig. 1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (Pub. No. US 2009/0276953) in view of Lee (U.S. Patent No. 5,353,448).
Regarding claims 9 and 15, Hsu et al. disclose the essential features of the claimed invention but lacks disclosure wherein the ablutionary installation includes an instantaneous water heater.
Lee teaches a shower system (Figs. 1-25) that includes an instantaneous water heater (252).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hsu et al. with a heater as taught by Lee for the advantage of having an inline water heater to avoid a temperature drop in a low flow rate system (Column 17 lines 37-58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753